DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (i.e., claims 1-9) in the reply filed on 07/28/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/22, 05/19/22, 08/20/20, 07/26/20 were considered by the examiner.

Drawings
The drawings were received on 07/26/20.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “The invention concerns”, etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claim 9 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only, and/or cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim 9 has not been further treated on the merits.

To the extent the present claims were understood by the examiner (refer to the 112 rejections infra), please note the following prior art rejection:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first openings" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Since claim 1 contains an earlier recitation of “first through openings”, it is immediately unclear whether applicant refers to the “first through openings”, or to another/different “first openings”. Further, it would also be uncertain which one of the “first through openings” is being referred to. Applicant is requisitioned to employ consistent terminology and/or nomenclature throughout the present claims for clarity and precision. 
Claim 1 recites the limitation "the second openings" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Since claim 1 contains an earlier recitation of “second through openings”, it is immediately unclear whether applicant refers to the “second through openings”, or to another/different “second openings”. Further, it would also be uncertain which one of the “second through openings” is being referred to. Applicant is requisitioned to employ consistent terminology and/or nomenclature throughout the present claims for clarity and precision. 
In claim 1, The language “the first ends of the accumulators of a first assembly of accumulators among first assemblies of accumulators” (lines 6-7) and “the second ends of the accumulators of a second assembly of accumulators among second assemblies of accumulators” (lines 10-12) is of uncertain meaning, thereby rendering the scope of the claim indefinite. The foregoing language is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite structure. In this case, the mechanical configuration and the structural cooperative relationship(s) between the accumulators, the first assembly, the second assembly and the first/second assemblies of accumulators is uncertain. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites the limitation "the first and second plates" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim. Since claim 1 contains an earlier recitation of “first electrically conductive plates” and “second electrically conductive plates”, it is immediately unclear whether applicant refers to the “first/second electrically conductive plates”, or to another/different “first and second plates”. Further, it would also be uncertain which one of the “first/second plates” (i.e., plural recitation) is being referred to. Applicant is requisitioned to employ consistent terminology and/or nomenclature throughout the present claims for clarity and precision. 
Claim 4 recites the limitation "the cooling liquid" in lines 2 and 4 (two [2] occurrences).  There is insufficient antecedent basis for this limitation in the claim. Applicant is requisitioned to employ consistent terminology and/or nomenclature throughout the present claims for clarity and precision. 
Claim 5 recites the limitation "each first plate and each second plate" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Since claim 1 contains an earlier recitation of “first electrically conductive plates” and “second electrically conductive plates”, it is immediately unclear whether applicant refers to the “first/second electrically conductive plates”, or to another/different “first and second plates”. Further, it would also be uncertain which one of the “first/second plates” (i.e., plural recitation) is being referred to. Applicant is requisitioned to employ consistent terminology and/or nomenclature throughout the present claims for clarity and precision. 
Claim 5 recites the limitation "the first layer" (line 3) and “the second layer” (line 4).  There is insufficient antecedent basis for this limitation in the claim. Since claim 5 contains an earlier recitation of “at least first and second electrically conductive layers”, it is immediately unclear whether applicant refers to the “at least first and second electrically conductive layers”, or to another/different “first/second layers”. Further, it would also be uncertain which one of the “first/second layers” (i.e., plural recitation) is being referred to. Applicant is requisitioned to employ consistent terminology and/or nomenclature throughout the present claims for clarity and precision. 
Claim 5 recites the limitation "at least two of the accumulators (lines 3-4) (two [2] recitations).  There is insufficient antecedent basis for this limitation in the claim. Further, it would also be uncertain which one of the “accumulators” (i.e., plural recitation) is being referred to. Applicant is requisitioned to employ consistent terminology and/or nomenclature throughout the present claims for clarity and precision. 
In claim 5, the language “being opened opposite” (line 4) is of uncertain meaning, thereby rendering the scope of the claim indefinite. The foregoing language is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite structure. In this case, it is not understood what is meant by “opened opposite” in the context of the claimed invention. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 6 recites the limitation "the duct" (line 5) and “the port of the first lateral panel” (line 5) and “the port of the second lateral panel” (line 6).  There is insufficient antecedent basis for this limitation in the claim. Since claim 6 contains an earlier recitation of “a through duct” and “a port” (per se), it is immediately unclear whether applicant refers to the “through duct” and the “port” (per se), or to another/different “duct” and “port”. Further, it would also be uncertain which one of the “port(s)” (i.e., plural recitation), if so intended, is being referred to. Applicant is requisitioned to employ consistent terminology and/or nomenclature throughout the present claims for clarity and precision. 
Claim 8 recites the limitation "the modules" (lines 1-2).  There is insufficient antecedent basis for this limitation in the claim. Since claim 7 contains an earlier recitation of “a plurality of modules”, it is immediately unclear whether applicant refers to the “plurality of modules”, or to another/different “module(s)”. Further, it would also be uncertain which one of the “module(s)” (i.e., plural recitation), is being referred to. Applicant is requisitioned to employ consistent terminology and/or nomenclature throughout the present claims for clarity and precision. 
Claim 9 recites the limitation "the modules" (lines 3 and 4) (two [2] recitations).  There is insufficient antecedent basis for this limitation in the claim. Since claim 7 contains an earlier recitation of “a plurality of modules”, it is immediately unclear whether applicant refers to the “plurality of modules”, or to another/different “module(s)”. Further, it would also be uncertain which one of the “module(s)” (i.e., plural recitation), is being referred to. Applicant is requisitioned to employ consistent terminology and/or nomenclature throughout the present claims for clarity and precision. 
Claim 9 recites the limitation "the fifth openings" (line 4).  There is insufficient antecedent basis for this limitation in the claim. Since claim 9 itself contains an earlier recitation of “at least one fifth through opening”, it is immediately unclear whether applicant refers to the “at least one fifth through opening”, or to another/different “fifth openings”. Further, it would also be uncertain which one of the “fifth opening(s)” (i.e., plural recitation), is being referred to. Applicant is requisitioned to employ consistent terminology and/or nomenclature throughout the present claims for clarity and precision. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102a1 as being anticipated by Harris et al 2017/0005384.
As to claims 1-2, 4, 6:
	Harris et al disclose that it is known in the art to make a battery system including a plurality of battery modules (Abstract; Title; FIGURES 2A-B, 4-5, 8-9, 10A-B, 11 and 13-14) comprising a plurality of battery cells/units having opposite ends; first/second flanges/projections/extended portions with through-holes/openings/duct 810, 820, 460 , ports/inlets/outlets 810, 820, 460, and first/second conducting plates coupled to respective battery modules; and a housing/enclosure housing the foregoing battery modules and battery modules components including at least three compartments, chambers/divisions separated by first/second flanges/projections/extended portions and including passageways allowing coolant or cooling medium to flow therethrough (Abstract; Title; 0006-0008; 0025-0030; 0035-0038; 0040-0043; 0046; 0049-0050; 0055-0060; see FIGURES 2A-B, 4-5, 8-9, 11 and 13-14). Since the present claims fail to define the specific structure of “the claimed first/second flanges, chambers, and the passages”, it is deemed that the teachings of Harris et al are sufficient to satisfy applicant’s broadly claimed and structurally undefined module.  
FIGURES 2A-B, 4-5, 8-9, 10A-B, 11 and 13-14, below, illustrate the structure of the battery module:

    PNG
    media_image1.png
    674
    514
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    542
    526
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    528
    622
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    517
    687
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    536
    807
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    515
    755
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    1
    1
    media_image7.png
    Greyscale
 
    PNG
    media_image7.png
    1
    1
    media_image7.png
    Greyscale
 
    PNG
    media_image7.png
    1
    1
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    531
    731
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    529
    708
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    514
    697
    media_image10.png
    Greyscale

As to claim 3:
Harris et al teach protrusions/projecting parts Jp, Kp, Jn and/or Kn which are taken to represent applicant’s broadly claimed and structurally undefined “pins”. 
As to claim 5:
Harris et al disclose conductive (metal-based) layers/flat members 510p, 520c, and even plates 910n in mechanical contact with respective battery modules/battery cells/units (see FIGURE 11). 
As to claims 7-8:
	Figures 5 and 11, supra, illustrates plates 1110n; 1110n, 520c, and even plates 910n proving certain degree of compression for compressing/covering the battery modules/stack; and 
	Thus, the present claims are anticipated. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727